*449RESOLUCIÓN
Vista la apelación presentada en este caso, se da curso a la misma por plantear una cuestión constitucional sustancial.
A la Moción en Auxilio de Jurisdicción, no ha lugar por académica, toda vez que se ha dado curso a la apelación; en consecuencia, la sentencia dictada en este caso por el tribunal de instancia no es firme y, por lo tanto, el injunction dictado en este caso no ha adquirido vigencia a la luz de lo dispuesto en el Art. 678 del Código de Enjuiciamiento Civil, según enmendado, 82 L.P.R.A. see. 3524. En dicho artículo se dispone que “no podrá otorgarse un injunction . . . [p]ara impedir la aplicación ... de cualquier ley de la Asamblea Legislativa de Puerto Rico ... a menos que se hubiera determinado por sentencia final, firme, inapelable e irrevisable que dicha ley o actuación autorizada por ley es inconstitucional o inválida”. (Énfasis suplido.) Véase, ade-más, Arrarás v. Tribunal Superior, 100 D.P.R. 379 (1972). No existen en este caso las circunstancias que justifican las excepcio-nes contenidas en dicho artículo a que alude la parte apelada en su oposición.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto disidente. El Juez Asociado Señor Rebollo López, “no obstante ser de la opinión que el recurso de apelación, radicado por la parte deman-dada apelante efectivamente plantea una cuestión constitucional sustancial, disiente por razón de que es del criterio que el Tribunal debió de haber realizado un esfuerzo por resolver el recurso en sus méritos dentro de un razonable y responsable período corto de tiempo en lugar de darle curso al recurso de apelación, acción mayoritaria que posiblemente permita una erogación, sustancial e ilegal, de fondos públicos en la eventualidad de que la Ley Núm. 58 de 16 de agosto de 1989 [3 L.P.R.A. see. 443 et seq.] sea finalmente declarada parcialmente inconstitucional por este Tribunal. La controversia planteada, no obstante ser de ‘primera impresión’ en esta jurisdicción, es una que no es extremadamente compleja y difícil de resolver. A nuestra manera de ver las cosas, *450existe una gran posibilidad de que la citada Ley 58 pueda ser constitucional de su faz e inconstitucional en su aplicación por constituir la conducta de lo,s empleados del departamento ejecu-, tivo en controversia una indebida interferencia en el proceso eleccionario de un estado soberano; dicha determinación posible-mente requiera que se devuelva el caso al foro de instancia para la celebración de una vista evidenciaría”. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—